Detailed Action
This office action is in response to amendments filed on 4/18/2022. Claims 1-20 are under consideration in this Office Action. Claims 2, 3, 12 and 13 are cancelled. Claims 1, 7 and 11 are amended. The amendments put the application in a condition of allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1, 4-11 and 14 -20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 recite “wherein generating the first sentence comprises converting the verbal information into text, and generating a first sentence including a missing sentence component based on analysis of the text, wherein generating the second sentence comprises generating a second sentence supplemented with the missing sentence component by using a group of control commands in text form indicating possible functions of the controlled object in a current state of the controlled object as known from the identification information on the controlled object.” The closest art that teaches these limitations come from Lauren (US 20170315519 A1) who teaches ([0054] A system having such functionality: (i) reduces the need for device-specific remote control devices; (ii) enables intuitive operative commands for these controllable devices; (iii) discovers the locations/identities of controllable devices automatically; and (iv) generates multiple commands for simultaneous control of multiple controllable aspects of a given controllable device (e.g., for control of channel, volume, etc. for a television) as well as for operation of multiple controllable devices contemporaneously with one another. Methods of utilizing the aforementioned detection systems are also disclosed). However neither Lauren nor other cited references teach possible functions of the controlled object in a current state of the controlled object as known from the identification information on the controlled object.”
Claim 7 was Allowed in Office Action dated 1/18/22.  Please see reasons for allowance for claim 7 in that action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657